UNITED STATES COURT OF APPEALS
                         F0R THE FIFTH CIRCUIT

                        ___________________________

                                No. 99-50093
                              Summary Calendar
                        ___________________________

                              CYNTHIA ANN COOPER,

                                                    Plaintiff-Appellant,

                                    VERSUS

                          AT&T/LUCENT TECHNOLOGY,

                                                      Defendant-Appellee.

        ___________________________________________________

           Appeals from the United States District Court
                 for the Western District of Texas
                           (SA-97-CV-628)
        ___________________________________________________

                               December 6, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*


      Cynthia Ann Cooper appeals the district court’s entry of

summary judgment and order dismissing her suit seeking relief

primarily under the Americans with Disabilities Act (“ADA”).

       We affirm the judgment of the district court for essentially

the reasons laid out in the magistrate’s report and recommendation,

which the court accepted.

      First, Ms. Cooper has not advanced any facts suggesting that

she   suffered   from    an   ADA-qualifying   impairment   or   that   AT&T


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
regarded her as having an impairment that substantially limited one

or more major life activities.    Second, Cooper failed to dispute

that AT&T had a legitimate non-discriminatory reason for its

decision to terminate her.   Third, Cooper has presented no summary

judgment evidence indicating that AT&T’s actions were taken in

retaliation for her engaging in protected activity.        Fourth,

Cooper’s additional causes of action are time-barred.

     Accordingly, the judgment of the district court is affirmed.

AFFIRMED